Title: To Thomas Jefferson from the National Institute of France, 26 December 1801
From: National Institute of France
To: Jefferson, Thomas


          
            
              Monsieur,
            
            à Paris le 5 Nivose an 10 de la République.[i.e. 26 Dec. 1801]
          
          L’Institut national des Sciences et des arts, dans Sa Séance générale de ce Jour, vient de vous élire associé-étranger, pour la classe des Sciences morales et politiques.
          Persuadés que vous apprendrez avec plaisir votre nomination, nous nous hâtons de vous l’annoncer.
          Veuillez, Monsieur, agréer le sincére hommage de notre estime la plus haute.
          Vincent Président Villar, Secrétaire La Porte du Theil
         
          Editors’ translation
          
            
              Sir,
            
            Paris, 5 Nivose Year 10 of the Republic
          
          The National Institute of Sciences and Arts, in its general meeting of this day, proceeded to elect you a foreign associate, for the Class of Moral and Political Sciences.
          
          Persuaded that you will learn of your nomination with pleasure, we make haste to announce it to you.
          Please accept, Sir, the sincere respect of our highest esteem.
          Vincent President Villar, Secretary La Porte du Theil
        